     Case 4:16-cv-00194-WTM-CLR Document 40 Filed 05/11/20 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT PGR
                      THE SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION


CEDRIC REYNOLDS,


        Petitioner,

V.                                                 CASE NOS. CV416-194
                                                               CV414-136
UNITED STATES OF AMERICA,

        Respondent.



                                     ORDER


        Before the Court is Petitioner's Motion for Reconsideration.^

(Doc.    39.)   In   his   motion.    Petitioner    requests   that   the   Court

reconsider its dismissal of Petitioner's Motion to Vacate Judgment,

(Id. at 1.) After careful consideration of the record in this case,

the Court sees no reason to overturn its prior ruling. Accordingly,

Petitioner's motion (Doc. 39) is DENIED.

        SO ORDERED this              day of May 2020.




                                       WILLIAM T. MOORE,
                                       UNITED STATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF GEORGIA




^ Unless otherwise stated, all citations are to Petitioner's civil
docket on this Court's electronic filing system, CV416-194.
